Citation Nr: 1131769	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to April 1984 and from June 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

Pursuant to the Veteran's request, a Central Office hearing in this matter was scheduled to be held in September 2009.  At the Veteran's request, the hearing was postponed and rescheduled to take place in January 2010.  The Veteran did not appear for the rescheduled hearing and VA has not received a request to reschedule it.

This matter was previously remanded by the Board in February 2010 for further development, including efforts to obtain additional VA and private treatment records identified by the Veteran and providing the Veteran with a VA examination to determine the etiology of her hypertension and sleep apnea disorders.  The Board is satisfied that the action directed in its remand has been performed.

In July 2011, after the issues on appeal were certified to the Board, VA received additional evidence from the Veteran in the form of a two page typewritten statement and attached copies of printed internet research.  This evidence, however, is duplicative of assertions made by the Veteran in her prior claim submissions.  Accordingly, a waiver of review by the agency of original jurisdiction under 38 C.F.R. § 20.1304(c) is not necessary in this case.


FINDINGS OF FACT

1.  The Veteran has received current diagnoses of hypertension and obstructive sleep apnea.
 
2. Service connection is in effect for rheumatoid arthritis of the right and left elbows, and the right and left wrists and hands, each rated as 10 percent disabling; arthritis of the hips, each rated as 10 percent disabling; the right and left knees, each rated as noncompensable, the right and left ankles, each rated 20 percent disabling, and the lumbar spine, rated as 40 percent disabling; bilateral anterior uveitis, rated as 10 percent disabling; and depression, rated as 70 percent disabling; the combined rating is 100 percent.

3. Neither the Veteran's hypertension nor her obstructive sleep apnea has been shown to be caused or aggravated by her service-connected disabilities or medications taken for treatment of her service-connected disabilities, nor has either disorder been shown to have been caused by any other injury or disease incurred by the Veteran during her active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met nor may they be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
A letter mailed to the Veteran in April 2007 notified him of the information and evidence needed to substantiate his claim of service connection for high blood pressure and sleep apnea, both on a direct basis and as secondary to her service-connected disabilities.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's July 2007 rating decision.  Thus, notice provided to the Veteran was legally sufficient and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, service personnel records, and identified and pertinent VA treatment records have been associated with the claims file.  Additionally, VA examinations were performed in April 2007 and in July 2010 to determine the nature and etiology of the Veteran's hypertension and sleep apnea.  Ultimately, the Board finds that these VA examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's hypertension and sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Service Connection Analysis

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

If certain diseases, such as cardiovascular-renal diseases including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  No such presumption applies for sleep apnea.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Veteran's Contentions

Through her March 2007 claim, September 2007 Notice of Disagreement, and June 2008 substantive appeal, the Veteran generally asserts entitlement to service connection for hypertension and sleep apnea.  With respect to her claim concerning hypertension, she asserts that stress that she experienced during her active duty service and medications which she took for treatment of her service-connected disabilities has resulted in her current hypertension.  Concerning her sleep apnea, the Veteran similarly claims that medications for her various service-connected disabilities caused obesity, which in turn caused her current hypertension.

C.  Service Connection for Hypertension

Based upon a careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for hypertension, either on a direct basis or as secondary to her service-connected disabilities.

Post-service treatment records establish that the Veteran was first diagnosed with hypertension in 2005, approximately 17 years after she was discharged from her active duty service.   The record does not show any treatment for management or monitoring of her blood pressure prior to that time.  Given the time that passed between the Veteran's discharge from service and her initial diagnosis and treatment for hypertension, service connection may not be presumed for the Veteran's hypertension.  38 C.F.R. §§ 3.307; 3.309(a).

Further, the competent evidence of record does not establish an etiological relationship between the Veteran's hypertension and her service-connected disabilities or medication used to treat her service-connected disabilities.  Although the VA treatment records document an ongoing diagnosis of hypertension with elevated blood pressure readings since 2005, they do not reflect any opinions concerning the etiology of the Veteran's hypertension.  The only such opinion is expressed in a July 2010 VA examination report, in which the examiner opined that the Veteran's hypertension is not related to, or permanently aggravated by, the Veteran's military service or by medications taken for treatment of her service-connected disabilities.  In support of her conclusion, the examiner noted that the onset of hypertension occurred many years after the Veteran's discharge from service, and moreover, is likely related to her morbid obesity and lifestyle (e.g., lack of exercise, diet, etc.).

Through her various claim submissions, the Veteran has asserted that her hypertension was caused by medications used to treat her service-connected disabilities.  In support of her assertion, she provides copies of internet research which indicates that, in general, obesity has been linked to cases of hypertension.  Nonetheless, the submitted research does not establish that the Veteran's obesity is in any way related to the medications used to treat her service-connected disabilities, nor does the research show that there is a causal link between obesity and the Veteran's case of hypertension.  Accordingly, the Board does not attach probative weight to the submitted research.

Moreover, the Board does not find that the Veteran is competent to render an opinion as to the etiology of her hypertension.  In addressing lay evidence and determining what, if any, probative value may be attached to it, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In this case, the record does not reflect that the Veteran has the medical training and expertise required to be competent to provide an opinion as to the etiology of her hypertension.  As such, the Board does not attach probative weight to the Veteran's assertions.

Finally, the Board notes that service connection for the Veteran's hypertension may also not be granted on a direct basis.  In this regard, the service treatment records do not indicate an in-service diagnosis of hypertension, nor do they indicate an in-service condition that required the Veteran's blood pressure to be evaluated or monitored.  Further, the post-service treatment records do not establish an etiological relationship between the Veteran's hypertension and her active duty service.  In fact, the only opinion in this regard was expressed by the VA examiner in her July 2010 report, in which she concluded that the Veteran's hypertension is not related to, or permanently aggravated by, her military service.  As noted above, this conclusion is not refuted by any other competent medical evidence.

Overall, the evidence does not show an etiological relationship between the Veteran's hypertension and her service-connected disabilities or to any other injury or illness incurred during service.  As the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, claimed as being secondary to her service-connected disabilities, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against each of the Veteran's claims for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




D.  Service Connection for Sleep Apnea

Upon its review of the record, the Board also finds that the Veteran is not entitled to service connection for sleep apnea, either on a direct basis or as secondary to any of her service-connected disabilities.  Although the evidence clearly shows a current and ongoing diagnosis of sleep apnea, as in the case of the Veteran's hypertension, it does not establish an etiological relationship between the Veteran's disorder and either her service-connected disabilities or to any other injury or illness incurred during service.

In this regard, a review of the service treatment records reveals that the Veteran did report trouble sleeping at a June 1987 physical examination.  The corresponding examination report, however, does not elaborate as to the nature and cause of the reported sleep disturbances.  Moreover, a clinical examination performed at that time was normal.  Remaining service treatment records do not reference sleep disturbances of any kind, nor do they reflect diagnosis or treatment of sleep apnea or symptoms related to sleep apnea.  Similarly, the Veteran's service personnel records do not contain any reference to an in-service sleep disorder.

VA treatment records which encompass treatment from April 2005 through May 2011 document initial complaints of snoring in January 2006.  A subsequent sleep study confirmed a diagnosis of obstructive sleep apnea.  The VA treatment records, however, do not indicate an etiological relationship between the diagnosed sleep apnea and either the Veteran's service-connected disabilities or to another in-service injury or illness.

At the Veteran's July 2010 VA examination, the Veteran reported ongoing snoring and daytime hypersomnolence.  On physical examination, the Veteran was noted to be morbidly obese.  With regard to her medications, the Veteran reported that she was taking atenolol and hydrochlorozide for management of her hypertension.  Nonetheless, the examiner concluded that the Veteran's sleep apnea was not related to, or aggravated by, her medications for her service-connected disabilities or to her active duty service.  As in the case of her hypertension, the examiner opined that the Veteran's sleep apnea is likely related to her morbid obesity and lifestyle (e.g., lack of exercise, diet, etc.).  Thus, the examiner appears to opine that the Veteran's obesity is a product of her lifestyle, rather than her medications.

Through arguments advanced in her various claim submissions, and which are similar in nature to those made in support of her hypertension claim, the Veteran appears to refute the VA examiner's conclusions.  In this regard, she asserts that her sleep apnea is caused by obesity, which in turn, is caused by medications for her service-connected disabilities.  Once again, and through the same analysis undertaken in the section above, the Board does not find that the Veteran is competent to render such an opinion.  Woehlaert, 21 Vet. App. at 462; see also Routen, 10 Vet. App. at 186.  Similarly, submitted internet research showing a general link between obesity and sleep apnea does not pertain to the Veteran's specific case, and hence, is not probative of the etiology of the Veteran's specific case of sleep apnea.
The evidence does not show an etiological relationship between the Veteran's sleep apnea and her service-connected disabilities or to any other injury or illness incurred during service.  As the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea, claimed as being secondary to her service-connected disabilities, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also not applicable to the Veteran's sleep apnea claim because the preponderance of the evidence is against each of the Veteran's claims for service connection.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).






ORDER

Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities, is denied.

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected disabilities, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


